Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on October 07, 2021, wherein claims 1, 3-4, 6, and 17-25 are currently pending. Claims 21-25 are added new claims.  Claims 2, 5, and 7-16 have been cancelled.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/getting, accessing information (construction plans which provides information on position of walls and the lengths of boards of lumber and colors – these are abstract information (known type) which not functional/technical information), using the abstract well-known type of abstract information for analysis and comparison (determining how much lumbar and type of lumbar to use – 
The limitations (independent claims) of installing lumber during the construction of a structure, the method comprising the steps of: (a) producing a construction plan illustrating a respective position of a plurality of structure walls, each of the plurality of the illustrated structure walls including a respective board code of a series of board codes that indicate a respective length of lumber board to be used during the construction of a respective one of the plurality of structure walls having said board code for the structure, wherein said board code designating a specific board length, said board code comprising a respective one of a plurality of colors; (b) marking a plurality of lumber boards with a respective one of the plurality of board markings corresponding to the board codes of said building construction plan in accordance with a respective length of the lumber board for use in constructing a respective one of the structure walls; (c) selecting the lumber boards to be installed during the construction of a respective one of the plurality of structure walls by referencing the construction plan board code for said respective structure wall of the structure, whereby a one of the lumber boards 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components/equipment/devices/etc., which are recited at a high level of generality, i.e., as generic sprayers, measuring equipment/devices, pneumatic/pressure lines, etc.,  performing their known generic functions. The focus of the claims is simply to use sprayers, measuring equipment/devices, pneumatic/pressure lines, etc., and familiar tools to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information manipulation and decisions based on information. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard tools/equipment/etc., to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic tools and equipment (sprayers, measuring equipment/devices, pneumatic/pressure lines, etc.,). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, pages 7-9) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, the mere recitation of a generic equipment/tools/etc., cannot transform a patent ineligible abstract idea into a patent-eligible invention. Alice, at 2358. None of the equipment/tools/etc., offers a meaningful limitation beyond generally linking the use of the tools to a particular economic environment (building construction – which human can construct by hand), that is, implementation via computers.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic tools/equipment/etc., used as they are supposed to be used and human measurement techniques.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than mere instructions/guide to implement the idea generally and/or (ii) recitation of generic equipment/tools/etc., that serves to perform generic functions that are well-understood, routine, and conventional activities previously known to the pertinent industry 

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further state using information (construction plans which provides information on position of walls and the lengths of boards of lumber and colors – these are abstract information (known type) which not functional/technical information), using the abstract well-known type of abstract information for analysis and comparison (determining how much lumbar and type of lumbar to use – supply of lumber – by mathematically determining requirements in the building plans for walls and then comparing codes (markings on the lumbar) on the lumbar with building requirements), and providing/displaying this determined data/information so as to physical use the appropriate fitting lumbar/board and/or manipulate the lumbar/board length for constructing the wall(s).  The claimed invention further uses mathematical steps to analyze and determine further information/data (measurements, requirements of boards and lumbar, etc.,).  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).  The “codes” used are just information gather technique and left broad in its interpretation. The codes themselves contain well-known abstract information known in construction and used by humans in construction and constructing walls.   The markings are physical stripes with markings.
The limitations of (claim 3) wherein said board marking is a plurality of laterally extending stripes [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution activities; 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components/equipment/devices/etc., which are recited at a high level of generality, i.e., as generic sprayers, measuring equipment/devices, pneumatic/pressure lines, etc.,  performing their known generic functions. The focus of the claims is simply to use sprayers, measuring equipment/devices, pneumatic/pressure lines, etc., and familiar tools to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information manipulation and decisions based on information. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard tools/equipment/etc., to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic tools and equipment (sprayers, measuring equipment/devices, pneumatic/pressure lines, etc.,). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, pages 7-9) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, the mere recitation of a generic equipment/tools/etc., cannot transform a patent ineligible abstract idea into a patent-eligible invention. Alice, at 2358. None of the equipment/tools/etc., offers a meaningful limitation beyond generally linking the use of the tools to a particular economic environment (building construction – which human can construct by hand), that is, implementation via computers.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic tools/equipment/etc., used as they are supposed to be used and human measurement techniques.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than mere instructions/guide to implement the idea generally and/or (ii) recitation of generic equipment/tools/etc., that serves to perform generic functions that are well-



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-4, 6, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baij (US 2008/0010910) in view of Caretto (US 4,573,302).
claim 17, Baij discloses a method of installing lumber during the construction of a structure (Abstract; Fig. 6 [and relevant paragraphs describing figure 6]; ¶¶ 0031-0033+ [lumber…stud…assembling a wall]), the method comprising the steps of: 
(a) producing a construction plan/project illustrating a plurality of structure walls (¶¶ 0007 [framework…skeletal structure for…walls], 0011 [construction project and the building…construction of buildings], 0018 [work at the construction site], 0030 [constructing walls of buildings…layout out the framing], 0051 [building construction]), 
each of the plurality of the illustrated structure walls including a respective board code of a series of board codes that indicate a respective length of lumber board to be used during the construction of a respective one of the plurality of structure walls having said board code for the structure (¶¶ 0046-0048 [defining and emplacing the stud markings… lumber having length, width and thickness…respective lumber in layout and assembly of a wall], 0050-0051 [building construction…fabricating…wall…limber…stud…markings arrayed along lengths thereof], 0068-0069 [board has…length "L," a width "W," and a thickness "T…board bears…markings]), 
wherein said board code designating a specific board length, said board code comprising a respective one of a plurality of colors (¶¶ 0068-0073 [board has…length "L," a width "W," and a thickness "T…board bears…markings…marks…located…stud surfaces are intersect the board…marks 14, 16 typically extend across a substantial portion of width "W" on the respective…[m]arks 14, 16, can optionally extend part or all the way down one or both of side surfaces 10L or 10R, as mark elements 14A, 16A respectively (FIG. 6), whereby the marks 14A, 16A remain visible even if one or both of marks 14, 16 on front or top surface 10F are covered…markings can take a variety of forms…can be made a variety of ways, and can employ a variety of marking methods and materials], 0106-0107 [using multiple colors…[colors…used to define…markings…marking materials used for making marks…on…boards…marking materials (such as inks…combinations of colorants)]]); 

(c) selecting the lumber boards to be installed during the construction of a respective one of the plurality of structure walls by referencing the construction plan board code for said respective structure wall of the structure, whereby a one of the lumber boards having the-3-4816-2152-6014v1 2949701-000001 10/07/2021S/N 17/015867designated board code corresponding to the board code illustrated on the construction plan for the respective structure wall is selected; and (d) installing the selected lumber board or cutting the selected lumber board to length and installing said cut selected lumber board to form said respective structure wall of the structure (¶¶ 0024, 0027 [provide bundles…of framing lumber…bearing…markings on boards], 0030 [constructing walls…layout lumber…in accord with markings applied to the lumbar (comparing and selecting the right lumber during construction)], 0032 [dimension…lumber…useful for laying out and assembling a wall], 
Although Baij does disclose construction projects and plans with wall construction/assembly in buildings (see citations above), Baij does not explicitly state construction plan illustrating a respective position of a plurality of structure walls (although it is well-known that building construction contain walls – and as discussed in Baij).
Analogous art (building construction and wall construction – see, for example col. 8, lines 5-25) Caretto discloses construction plan illustrating a respective position of a plurality of structure walls (for 
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Baij construction plan illustrating a respective position of a plurality of structure walls as taught by analogous art Caretto in order to facilitate construction of a building and having a plan to efficiently construct walls in the proper locations and proper way in a construction project since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (KSR-G/TSM) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts (having pre-planned blueprints/construction plans prior to building is a very well-known and old concept and illustrated in Caretto) of Caretto would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


claim 1, claim 1 discloses substantially similar limitations as claim 17 above; and therefore claim 1 is rejected under the same rationale and reasoning as presented above for claim 17.

As per claim 3, Baij discloses the lumber use designation system of claim 1, wherein said board marking is a plurality of laterally extending stripes (discussed throughout, for example see fig., 5-6 [when read with the paragraph discusses marking on different/various part of the lumber/stud/board so that assembly is easier and accurate]; ¶¶ 0038 [markings…extending…across widths], 0046-0047, 0068-0075 [discusses markings on different parts of the lumbar – including lateral and longitudinal (markings on length, width, and height of lumber)], 0076-0079, 0089-0092).
As per claim 4, Baij discloses the lumber use designation system of claim 1, wherein said board marking is at least one longitudinally extending stripe (discussed throughout, for example see fig., 5-6 [when read with the paragraph discusses marking on different/various part of the lumber/stud/board so that assembly is easier and accurate]; ¶¶ 0040-0042 [markings…along the length], 0046-0047, 0068-0075 [discusses markings on different parts of the lumbar – including lateral and longitudinal (markings on length, width, and height of lumber)], 0076-0079, 0089-0092).
As per claim 6, Baij discloses the lumber use designation system of claim 1, wherein said board code designates a specific board width and depth (discussed throughout the reference many times, for example see Figs. 1-6; ¶¶ 0043 [markings…dimensions], 0047 [length, width, and thickness (depth)], 0068 [Board 10 has a length "L," a width "W," and a thickness "T,"…[defined on various parts of the board]]).



claim 18, Baij discloses the method of installing lumber of claim 17, wherein step (A) the construction plans board code is a color code, and wherein step (B) the lumber boards board markings are a color coding (¶¶ 0068-0073 [markings can take a variety of forms…can be made a variety of ways, and can employ a variety of marking methods and materials], 0106-0107 [using multiple colors…[colors…used to define…markings…marking materials used for making marks…on…boards…marking materials (such as inks…combinations of colorants)]]).  
As per claim 19, Baij discloses the method of installing lumber of claim 18, wherein step (B) the lumber boards are marked with a series of lateral color coded stripes (¶¶ 0068-0073 [markings can take a variety of forms…can be made a variety of ways, and can employ a variety of marking methods and materials], 0106-0107 [using multiple colors…[colors…used to define…markings…marking materials used for making marks…on…boards…marking materials (such as inks…combinations of colorants)]], 0038 [markings…extending…across widths], 0046-0047, 0068-0075 [discusses markings on different parts of the lumbar – including lateral and longitudinal (markings on length, width, and height of lumber)], 0076-0079, 0089-0092).  
As per claim 20, Baij discloses the method of installing lumber of claim 18, wherein step (B) the lumber boards are marked with at least one longitudinal color coded stripe (¶¶ 0068-0073 [markings can take a variety of forms…can be made a variety of ways, and can employ a variety of marking methods and materials], 0106-0107 [using multiple colors…[colors…used to define…markings…marking materials used for making marks…on…boards…marking materials (such as inks…combinations of colorants)]], 0036, 0040-0042 [markings…along the length; note it’s in separate embodiment], 0046-0047, 0068-0075 [discusses markings on different parts of the lumbar – including lateral and longitudinal (markings on length, width, and height of lumber)], 0076-0079, 0089-0092).
Although Baij discloses all of Applicant's above limitations, Baij discloses some of them in various separate embodiments. Baij discloses markings on along the length (longitudinally) and in a separate .



Claims 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baij (US 2008/0010910) in view of Caretto (US 4,573,302) further in view of Platt (US 2015/0153724).
As per claim 21, Baij discloses the lumber use designation system of claim 1, and discloses using colors and printers (which is known to contain belts and spraying paint/color/inks) and printing inks for making markings (see citations above and also see ¶¶ 0075 [marks…printed…readily available printers and printing inks], 0111 [marking…printing with ink…marking material…marking material…ink (note that 
Analogous art Caretto discloses paint sprayer using various colors to make markings (col. 4, lines 25-55 [marking…use of…spray paint...spray paint…of different colors]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Baij paint sprayer used to paint multiple colors as taught by analogous art Caretto in order to make clear markings to make wall construction more efficient for builders/carpenters and thus to facilitate construction of a building and having a plan to efficiently construct walls in the proper locations and proper way in a construction project since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (KSR-G/TSM) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts (using a paint sprayer with multiple colors is a very well-known and old concept and illustrated in Caretto) of Caretto would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry 
However, neither Baij nor Caretto explicitly state said paint sprayer positioned relative to a lumber planer device configured for exiting lumber therefrom; and a switch system for selecting a respective one of the plurality of colors for spraying the board code on the respective length of lumber associated with the board code, whereby lumber exiting a board planer is marked by the paint sprayer with the respective board code.
Analogous art Platt discloses paint sprayer positioned relative to a lumber planer device configured for exiting lumber therefrom; and a switch system for selecting a respective one of the plurality of colors for spraying the board code on the respective length of lumber associated with the board code, whereby lumber exiting a board planer is marked by the paint sprayer with the respective board code (Figs. 3-4; ¶¶ 0110-0113 [spraying chamber…spraying nozzles installed in the spraying chamber  nozzles arranged in vertical line in the middle of the spraying chamber or a first set of vertical nozzles and a second set of vertical nozzles, each set of vertical nozzles possibly being intended to spray a different finishing liquid…nozzles are also controllable by instruction signals to have spray turned ON/OFF and to have directional control, either by rotating a nozzle position or by activating/deactivating different nozzles pointing in different directions, thereby permitting finish material to be selectively and sufficiently applied…spray chamber…[paint/colors] dispensed from a paint magazine 404 that stores a variety of paints…conveyor belt…control panel…control panel located at the output end, for ease of jogging the conveyor forward as components are removed by the operator after completion], 0116-0117 [accommodating…wood-based sheet material and dimensional lumber...paint…color], 0118-0120 [fasteners are attached to the component and to attachment fixtures on the conveyor chain…conveyor belt…nozzle positions and/or directions…x-and y- planes while pally 
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Baij in view of Caretto paint sprayer positioned relative to a lumber planer device configured for exiting lumber therefrom; and a switch system for selecting a respective one of the plurality of colors for spraying the board code on the respective length of lumber associated with the board code, whereby lumber exiting a board planer is marked by the paint sprayer with the respective board code as taught by analogous art Platt in order to efficiently and quickly make clear markings on construction materials (lumber and boards/studs) to make wall construction more efficient for builders/carpenters and thus to facilitate construction of a building and having a plan to efficiently construct walls in the proper locations and proper way in a construction project since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (KSR-G/TSM) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts (well-known and old technique (using known equipment and technology) painting and marking machines using reciprocating conveyors/belts with control panels to apply colors/markings to large amount of objects/materials in an efficient, accurate, and faster manner) of Platt would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials 

As per claim 22, Baij discloses the lumber use designation system of claim 21, however, neither Baij nor Caretto explicitly state further comprising a reciprocating belt to which the paint sprayer attaches, whereby the reciprocating belt moves the paint sprayer during spraying operation to apply the respective color to the exited lumber. 
Analogous art Platt discloses reciprocating belt to which the paint sprayer attaches, whereby the reciprocating belt moves the paint sprayer during spraying operation to apply the respective color to the exited lumber (Figs. 3-4; ¶¶ 0110-0113 [spraying chamber…spraying nozzles installed in the spraying chamber  nozzles arranged in vertical line in the middle of the spraying chamber or a first set of vertical nozzles and a second set of vertical nozzles, each set of vertical nozzles possibly being intended to spray a different finishing liquid…nozzles are also controllable by instruction signals to have spray turned ON/OFF and to have directional control, either by rotating a nozzle position or by activating/deactivating different nozzles pointing in different directions, thereby permitting finish material to be selectively and sufficiently applied…spray chamber…[paint/colors] dispensed from a paint magazine 404 that stores a variety of paints…conveyor belt…control panel…control panel located at the output end, for ease of jogging the conveyor forward as components are removed by the operator after completion], 0118-0120 [fasteners are attached to the component and to attachment fixtures on the conveyor chain…conveyor belt…nozzle positions and/or directions…x-and y- planes while pally product…moved forward and backward (reciprocating belt/conveyor)…by controlling conveyor motion…painting…work path spraying chamber…advancing the [object] and…reversing direction…forward…backward relative to current location (reciprocating belt/conveyor)]).


claims 23-25, claims 23-25 discloses substantially similar limitations as presented in claims 21-22 above; and therefore claims 23-25 are rejected under the same rationale and reasoning as presented above for claims 21-22.



Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent art is as follows:
Baughey, (US 2020/0340231):  Discusses elements that pertains to the architecture, assembly, bracing, componentry, configuration, construction, design, fabrication, implementation, installation, interconnection, kitting, operation, performance, planning, processing, reinforcement, and use of structures including building studs of different materials for wall framing and comparable applications.  Further discusses that PS 20-15 designates standard sizes by reference to constant values for undressed/rough lumber thickness and width cross-sectional dimensions. To confuse matters further, under some circumstances technical advancements have reduced the amount of rough-cut excess needed to adequately dress the edge and side faces. As a result, the rough-cut cross-sectional dimensions used to reference size under PS 20-15 may not be consistent depending on the particular tree species involved, quality of the lumber source log, the processing equipment and/or procedures used, the specific lumber size/grade targeted, the particular lumber manufacturer/producer, etc.—and potentially the PS 20-15 thickness and width size values may not even exist at all. Accordingly, the rough-lumber cross-sectional dimensions at most are titular applying “in name only” befitting designation in PS 20-15 and 
Koskovich (US 2005/0120840): Provides an automated board processing system and the corresponding processes that receives job orders comprising a needed set of specifically sized boards cut to specified lengths for assembly into components such as wall structures, roof trusses or other trusses. The system and processes expediently processes a series of boards from board feeding portion comprising individually selected magazines or other board sources to convey, measure, mark and/or saw same with optimal mechanical simplicity and efficiency thereby completing the job order. A control processor receives the job order and controls operation of the plurality of magazines or other board sources, the conveying, the measuring, the marking, the sawing, and the replenishment of the board sources in the board feeding portion.
Byers (US 5,074,244):
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683